Title: Statement of Interest Account with John Barnes, 30 January 1802–10 January 1803
From: Barnes, John
To: 


            Sketch of the Apparent, Monthly Balances—Advances in the Presidents a/c with J Barnes will Appear from the Annexed Statem. Commencing
            
              
                1802
                
                
                
                1802
                Monthly Int. a 6 ⅌ Ct
              
              
                Jany 30.
                To Amt of a/- rendd.⅌ leds. 
                117.
                5346.55.
                
                
                
              
              
                Feby 8.
                By Warrt. deducted
                  "
                2000. 
                Feby. 8th
                3346.55.
                16 50.
              
              
              
                to Mar 4
                To Amt includg Errors& Advances
                
                7361.70
                
                
                
              
              
                Mar 6.
                By Warrt deducted
                
                3000 —
                Mar 6.
                4361.70.
                21.50.
              
              
                to 31 
                To Amt of a/c
                (125)
                6213.30
                
                
                
              
              
                Aprl 16
                By warrt deducted
                
                2000 —
                Aprl 16.
                4213.30
                21. .
              
              
                Aprl 30
                To Amt. of a/-
                (125)
                5446.
                
                
                
              
              
                May 1 & 10
                By Warrt &c. deducted
                
                2002.50
                May 10th.
                3443.50
                17. .
              
              
                to 31.
                To Amt. of a/c 
                (125)
                5757.50
                
                
                
              
              
                June 8.
                By Warrt deducted
                
                2000 —
                June 8.
                3757.50
                18.50.
              
              
                to 30
                To Amt. of a/c
                (144)
                5341.50.
                
                
                
              
              
                July 6
                By Warrt. deducted
                
                2000 —
                July 6
                3341.50.
                16.50
              
              
                to 31
                To Amt. of a/c
                (144.)
                5651.60
                
                
                
              
              
                Aug. 13
                By Warrt deducted
                
                2000 —
                Augt. 13
                3651.60
                18. .
              
              
                to 31
                To Amt. of a/c
                (144.)
                4267.91½
                
                
                
              
              
                Sepr. 13
                By Warrt deducted
                
                2500 —
                Sepr. 13.
                1767.91½
                8.50.
              
              
                to 30
                To Amt. of a/c
                (146.)
                2019.
                
                
                
              
              
                Oct. 11.
                By Warrt deducted
                
                2000 —
                Octr 11th
                19.—
                
              
              
                to 27
                To Amt. of a/c
                (146)
                2984.70
                
                
                
              
              
                7 Oct. &Nov. 8
                By do. a/- deducted
                
                2198. 
                Nov. 8
                786.70
                3.50.
              
              
                Novr. 30
                To Amt. of a/c
                (146)
                3368.70.
                
                
                
              
              
                decr. 6.
                By Warrt deducted
                
                2000 —
                Decr. 6
                1368.70.
                6.50.
              
              
                to 31
                To Amot. of a/c
                (146)
                4261.70.
                
                
                
              
              
                1803
                
                
                
                1803
                
                
              
              
                Jany. 10.
                By Warrt deducted
                
                2000 —
                Jany. 10.
                  2268.70.
                 11. .
              
              
                
                
                
                
                
                $32,326.66.
                158.50
              
              
                Jany. 10
                which said Balance 
                
                $2268.70
                
                
                
              
              
                
                is Carried to a New a/c of Balances—Errors & Omissions Excepted—
                
                
                
                
              
            
            
              John Barnes
              Geo: Town 27 May 1803.
            
          